Action to recover for services. Defendant claimed an entire contract, that plaintiff was guilty of a breach thereof, and further claimed damages in recoup*507ment for that breach. Plaintiff denied that the contract was an entire one, and further claimed that defendant, by failure to make payments as agreed upon, was guilty of violation of the contract which did exist. No exceptions are presented and it must be assumed that proper instructions were given to the jury. The evidence is bluntly conflicting but the issues, under proper instructions, were issues of fact within the province of the jury to determine.
After a careful examination of the testimony, we are unable to say that the jury so manifestly erred as to require the verdict to be set aside. Motion overruled. Dunton & Morse, for plaintiff. Tascus C. Atwood, for defendant.